Citation Nr: 0005922	
Decision Date: 03/06/00    Archive Date: 03/14/00

DOCKET NO.  95-23 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable evaluation for a 
dermatological condition of the back and chest, on appeal 
from the initial grant of service connection.

2.  Entitlement to a compensable evaluation for a bilateral 
foot condition, to include calluses of the feet, on appeal 
from the initial grant of service connection.

3.  Entitlement to a compensable evaluation for obstructive 
pulmonary disease, on appeal from the initial grant of 
service connection.

4.  Entitlement to a compensable evaluation for low back 
pain, on appeal from the initial grant of service connection.

5.  Entitlement to the granting of a compensable evaluation 
pursuant to 38 C.F.R. § 3.324.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had verified active military service from March 
1977 to March 1994, with three years of prior active service.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a February 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Montgomery, Alabama.  In June 1997, the Board 
remanded the claim to the RO for the purpose of obtaining 
additional medical information with respect to the issues 
listed on the front of this decision.  The requested 
development has been accomplished to the extent possible, and 
the claim has been returned to the Board for appellate 
review.

While this claims folder was at the RO, the veteran submitted 
a claim for a condition not here in issue, submitting 
therewith medical evidence pertaining to that issue, and one 
medical record pertinent to the issue of evaluation of his 
low back disorder.  When evidence is received at the RO 
pertaining to a claim on appeal but before the appeal is 
transferred to the Board, it is incumbent that the evidence 
be referred to the proper rating activity for review and that 
a supplemental statement of the case be prepared, unless that 
evidence duplicates that previously of record or is not 
relevant to an issue on appeal.  See 38 C.F.R. § 19.37 
(1999).  In this case, the evidence was referred to the 
proper rating activity, which prepared a rating decision, in 
which the veteran's noncompensable low back rating was 
continued.  However, the RO did not prepare a supplemental 
statement of the case.  The Board will not remand this issue 
for preparation of a supplemental statement of the case in 
this instance, because the Board's decision herein is 
favorable to the veteran on the issue to which the evidence 
relates.  See 38 C.F.R. § 20.1304(c) (1999).


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's appeal has been obtained by the agency of original 
jurisdiction.

2.  The veteran has calluses of the feet that cause him pain 
after walking or standing.  

3.  The veteran's skin condition affects the upper back, 
chest, buttocks, and shoulders; said condition produces 
itching but not disfiguring scars.  

4.  The veteran does not have current obstructive pulmonary 
disease.

5.  The low back pain/strain is manifested by no limitation 
of motion and clinically normal examinations, with mild 
functional limitation on flare-ups. 

6.  The veteran is now in receipt of a compensable evaluation 
for a service-connected disability.


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for a higher 
evaluation for a skin condition of the back and chest, a 
bilateral foot condition, obstructive pulmonary disease, and 
low back pain, on appeal from the initial grant, and VA has 
satisfied its duty to assist him in the development of this 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 
(1999).

2.  The criteria for an evaluation of 10 percent, and no 
more, for a dermatological condition of the back and chest, 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Code 7806 (1999).

3.  The criteria for an evaluation of 10 percent, and no 
more, for a bilateral foot condition, to include calluses of 
the feet, have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Codes 
7817, 7819, 7804, 7805, 5276, 5279, and 5282 (1999).

4.  The criteria for a compensable evaluation for obstructive 
pulmonary disease have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, 
Diagnostic Codes 6699 and 6600 (1995) and (1999).

5.  The criteria for an evaluation of 10 percent, but no 
greater than 10 percent, for a lower back disability have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, Part 4, Diagnostic Codes 5292, 
5293, and 5295 (1999).

6.  The appeal of the denial of a 10 percent evaluation based 
on multiple noncompensable service-connected disabilities is 
rendered moot by the Board's decision granting compensable 
evaluations.  38 C.F.R. § 3.324 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

After twenty years of military service, the veteran retired 
from the US Army in 1994.  Shortly thereafter, he applied for 
VA compensation benefits.  His service medical records were 
obtained, and he was accorded VA examinations.

On enlistment examination in July 1974, the skin (except for 
noted tattoos), feet, lungs, and spine were normal on 
clinical evaluation.  In October 1974, the veteran complained 
of back pain.  It was observed that he had tinea versicolor, 
and the assessment of the back pain was muscle strain.  In 
July 1975, he complained of back pain of four years' 
duration.  In February 1977, x-rays of the lumbosacral spine 
were ordered because of complaints of chronic lumbosacral 
pain, with minimal findings on physical examination.  The x-
rays were negative.  In August 1977, medical examination 
showed hypopigmented macular eruptions on both shoulders, and 
tinea versicolor was diagnosed.  On x-rays in January 1978 
after complaints of chronic low back pain with no history of 
trauma, no significant abnormalities were noted.  In June 
1978, the veteran complained of back pain after swimming the 
previous day.  The assessment was muscle strain and muscle 
spasm.  In November 1979, the veteran complained of bilateral 
foot blisters on heels and toes.  He had pain and swelling of 
the fifth digit dorsally and over the Achilles tendon.  The 
assessment was misfitting shoes.

In February 1980, a chest x-ray ordered because of diffuse 
rhonchi and fever showed alveolar consolidation in the left 
base with infiltrate in the left lower lobe.  The impression 
was left lower lobe pneumonia.  The veteran was hospitalized 
for five days of treatment.  In June 1982, x-rays of the 
lumbar spine showed no significant abnormalities.  In 
November 1984, chronic lumbar paravertebral muscle strain and 
tinea versicolor were assessed.  In December 1984, the 
veteran complained of back pain, and the assessment was 
chronic low back pain, muscular.  In January 1985, he 
complained of recurrent low back pain, constant for the past 
seven months.  He located the pain bilaterally in the lower 
lumbar area.  Range of motion was within normal limits, with 
some guarding.  Past x-rays were reported to have been 
normal.  The assessment was chronic low back pain, probably 
mechanical.  In September 1987, on periodic examination, he 
was noted to have tinea versicolor with no adenopathy and 
normal neurological examination.  Feet, spine, and lungs were 
evaluated as normal on clinical evaluation.  In October 1987, 
tinea corporis over the anterior thoracic wall and right 
axilla were noted.  In October 1988, the veteran had a callus 
over the bottom of the right foot, and the plan was to trim 
it.  In November 1989, the veteran complained of a rash on 
his shoulders and chest for three weeks.  On examination, he 
had a localized papular, pruritic rash over both shoulders 
and in the upper middle of his chest.  The assessment was 
possible contact dermatitis.

In January 1990, the veteran complained of cough for three 
days and soreness in the neck.  The impression was coryza.  
In November 1991, the veteran complained of a cough.  His 
lungs were clear to auscultation with scattered crackles.  
The impression was bronchitis.  In July 1992, the veteran was 
seen on referral in podiatry for hammertoe with heloma durum 
(i.e., hard corn) on the second digit on the left and 
onychomycosis.  On examination, he had a dystrophic nail and 
a contracted second digit on the left with hyperkeratotic 
lesion.  There were also hyperkeratotic lesions under the 
fourth and fifth digits and hyperpronation.  The impressions 
were onychomycosis, hammertoe, and tylosis.

In December 1992, the veteran complained of dull chest pain 
in the mid sternal area with point tenderness in the 
sternoclavicular junction.  A chest x-ray showed no acute 
disease and no hilar adenopathy.

In April 1993, the veteran complained of sore throat.  Lungs 
were clear to auscultation.  The assessment was 
pharyngitis/bronchitis.  In May 1993, the veteran had small 
papular lesions of the chest and back.  The assessment was 
atopic dermatitis versus contact [dermatitis].

In July 1993, the veteran was referred for civilian podiatry 
care because of thick dystrophic nails, hammer toe, and corn.  
On evaluation in August 1993, both big toe nails were thick 
and dystrophic, and it was painful to wear shoes.  There was 
pain in the left second hammertoe and a painful corn on the 
dorsum of the right hallux.  In August 1993, permanent 
removal of the nails of the hallux bilaterally was done.   A 
standing x-ray series of the bilateral feet was done in 
October 1993.  There were no acute osseous anomalies, but 
there were hammertoe deformities on lateral projection 
standing erect.  Several days later, the veteran was assessed 
to have a dorsal spur of the right hallux.  In November 1993, 
excision of the right hallux dorsal spur was done.  In 
December 1993, the veteran was noted to have no complaints 
and to have 75 percent of range of motion of the distal 
interphalangeal joint (DIPJ) of the right hallux.  By the end 
of December 1993, the veteran had no complaints except some 
discomfort on the right foot after running.

In January 1994, he complained of pain in the plantar right 
foot.  On examination, there was a large and diffuse callus 
on the plantar surface of the right fourth metatarsal head.  
The assessment was metatarsal imbalance and plantar keratoma.

On retirement examination in December 1993, the veteran was 
noted to have chronic rash over the trunk and back.  Foot 
surgery was noted.  Lungs were clear.  Occasional shortness 
of breath/chest pain were noted as complaints, with no 
treatment.  Surgery for bilateral spurs and hammertoes was 
indicated.

The noncompensable evaluations were based on a VA General 
Medical Examination and Pulmonary Function Test that were 
accomplished in May 1994.  Prior to that examination, the 
veteran complained of pain in his lower back and feet.  
Additionally, he said that he suffered from fatigue after 
exercising, and had trouble breathing after short walks.  
Finally, he complained of a recurring rash of the chest and 
back.  

On examination, the veteran's upper chest and back were 
covered by a dry, scaly, macular, hyperpigmented rash.  There 
was mild excoriation but no drainage or ulceration present.  

With respect to the veteran's back, the doctor reported that 
the veteran had a normal posture with no visible deformity.  
The musculature of the back was non-tender and when the 
veteran rotated to the left and right, there appeared to be 
lower back pain.  The range of motion measurements of the 
back were as follows:  

Forward Flexion			95 degrees
Extension				35 degrees
Right and Left Lateral Flexion	40 degrees
Right and Left Rotation		35 degrees

X-rays of the lumbosacral spine showed minimal L5-S1 
narrowing.

Upon completing the exam of the feet, the doctor reported 
that there was evidence of pain with manipulation over the 
calluses of the feet and that many of the calluses were 
tender to the touch.  There was marked scaling of all the 
skin over the soles of the feet along with "splotchy" areas 
of hyperpigmentation of the feet.  The examiner also noted a 
hammertoe deformity of the right second toe. 

Auscultation of the lungs revealed clear fields bilaterally.  
There was no cough or expectoration, and chest mobility was 
normal.  Palpation and percussion was normal.  The pulmonary 
function test pre-bronchodilator produced a diagnosis of 
moderate obstructive disease with an FEV1 of 46 percent 
predicted and FEV1/FVC of 67 percent predicted; there were no 
measured results for diffusion capacity of the lung for 
carbon monoxide by the single breath method.  Post-
bronchodilator testing was not performed.

In a February 1995 rating decision, service connection was 
granted for the following:

a.  a skin condition of the back and 
chest;
b.  bilateral foot condition shown as 
fungus/calluses;
c.  obstructive pulmonary disease; and, 
d.  low back pain.

VA Form 21-6796, Rating Decision, February 23, 1995.  
Noncompensable evaluations for each of the disabilities were 
assigned and entitlement to a compensable evaluation for 
multiple disabilities pursuant to 38 C.F.R. § 3.324 was 
denied.  

Pursuant to the Board's remand, the RO wrote to the veteran 
in June 1997 and asked him to provide information about 
where, when, and by whom he had been treated for the 
conditions in issue.  No response from the veteran is of 
record.

Pursuant to the Board's remand, in January 1998, the veteran 
underwent a VA dermatological examination.  The veteran told 
the examiner that the skin condition itched and became red 
when he scratched the affected area.  The examiner noted that 
the veteran had a slightly hyperpigmented papular rash over 
the middle upper back, the shoulder areas, the buttocks, and 
the anterior aspect of the chest.  No disfiguring scars or 
ulcerations were reported but there was mild crusting over 
one of the papules on the back.  A diagnosis of post-
inflammatory pigmentary alteration and superficial 
perivascular dermatitis (favor spongiotic psoriasiform 
dermatitis) was given.

The veteran also had a foot examination in January 1998.  His 
complaints were of pain in the ball of the right great toe, 
and in the instep and heels bilaterally.  The veteran also 
told the examiner that he had painful calluses of the feet 
and heels; he further said that the pain was reduced when the 
calluses were trimmed.  Upon examination, the doctor found 
that the veteran had very mild hammertoe deformities of the 
second, third, fourth, and fifth toes bilaterally.  Both big 
toe toenails were removed, and there was an incisional scar 
noted over the dorsum of the right great toe.  There was no 
evidence of pain noted in the toes, although the veteran 
complained of pain with prolonged walking and standing.  

The examiner further reported that the veteran had thick 
painful plantar calluses over the lateral and proximal aspect 
of both feet.  The skin was hyperkeratotic in the calcaneal 
area and the heel.  No vascular changes were found and pedal 
pulses were well felt bilaterally.  The final diagnoses were 
status post removal of onychomycotic nails of both great 
toes; status post removal of spur dorsum of the right great 
toe; painful plantar calluses; and mild bilateral hammertoe 
deformities.

In conjunction with the veteran's claim for a compensable 
evaluation for his obstructive pulmonary disease, a 
respiratory examination was accomplished.  Examination of the 
lungs revealed normal breath sounds.  There were no 
adventitious sounds, rales, or rhonchi heard.  Pulmonary 
function tests produced an FVC of 75 percent predicted, FEV1 
of 80 percent predicted, and FEV1/FVC ratio of 87 percent, 
which is higher than the reference value of 81 percent.  
These results were before use of a bronchodilator.  After 
using a bronchodilator, FVC was 80 percent of predicted, FEV1 
was 86 percent of predicted, FEV1/FVC was 88 percent.  The 
diffusion capacity was better than normal with DLCO of 111 
percent predicted, and the chest x-ray film was normal.  The 
pulmonary function tests were interpreted as showing no 
obstructive lung defect on the basis of the FEV1/FVC ratio, 
and it was noted that there was no current respiratory 
illness.  The VA examiner's diagnoses were history of 
exposure to oil fire smoke and history of bronchitis.

In February 1998, the veteran underwent a spine examination.  
The veteran told the physician examiner that he ingested 
Motrin(r) for occasional lower back pain with radiation of the 
pain to the right lower extremity.  He told the examiner that 
he had not received physical therapy treatments for his lower 
back since 1982, and that the pain was intermittent, usually 
worse at night during the winter, and alleviated through the 
taking of hot showers.

The objective findings of the lower back revealed no evidence 
of tenderness over the thoracolumbar spine.  There was full 
range of motion of the thoracolumbar spine with the measured 
results as follows:

Forward Flexion		95 degrees
Backward Extension		35 degrees
Lateral Flexion		40 degrees on either 
side
Lateral Rotation		35 degrees on 
either side

The examiner did, however, write that there was very minimal 
pain.  Yet, there were no postural abnormalities, 
neurological abnormalities, or fixed deformities, and the 
musculature of the back was rated as normal.  The examiner 
noted that x-rays taken in May 1994 had been read as showing 
minimal L5-S1 disc space narrowing, but that x-rays taken in 
November 1997 were read as normal lumbar spine.  The examiner 
subsequently reported that x-rays of the lumbosacral spine 
revealed disk space narrowing at L5-S1 and at L4-5, with an 
impression of spondylitic changes.  It is unclear whether the 
examiner in January 1998 had ordered new x-rays or was re-
interpreting the November 1997 x-rays.  There are of record 
in the claims file only the May 1994 x-ray reports of the 
spine.  A diagnosis of degenerative spondylosis and 
degenerative disk disease of the lumbar spine with mild 
functional loss due to pain was given.

The results from these four examinations were forwarded to 
the RO for review which determined that compensable 
evaluation for all for conditions was not in order.  
Supplemental Statement of the Case, June 14, 1999.  The RO 
thus denied the veteran's claim; it also denied a compensable 
evaluation pursuant to 38 C.F.R. § 3.324.  

In July 1999, the veteran submitted copies of medical 
treatment records from Lyster Army Community Hospital 
relating to another claim.  Among those records was an April 
1996 treatment record showing that the veteran complained of 
low back pain of three or four days' duration, without 
trauma.  He reported he had been lifting at work, and his 
back began to hurt.  Pain was increased with lifting.  Two 
days before, he had radiation into the buttocks, but he had 
none at the time of examination.  He had no weakness or 
numbness in the legs.  On examination, there was no 
deformity, and motor and sensory examination of the bilateral 
lower extremities was within normal limits.  He was tender to 
palpation over the paravertebral muscles of the lumbar spine.  
The assessment was mechanical low back pain.  He was 
prescribed a muscle relaxant and analgesic, advised to do 
back stretches and apply ice or heat as needed, and 
recommended to lift no more than 10 pounds.


II.  Analysis

The United States Court of Appeals for Veterans Claims, 
hereinafter the Court, has previously held that, when a 
claimant is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of a rating 
for that disability, the claim continues to be well grounded 
as long as the rating schedule provides for a higher rating 
and the claim remains open.  Shipwash v. Brown, 8 Vet. App. 
218 (1995).  Thus, the appellant has presented a well-
grounded claim.  The appellant has been accorded an 
examination, his medical records have been associated with 
the file, and there is no indication of additional relevant 
treatment records that should be obtained.  Accordingly, the 
duty to assist has been discharged.  38 U.S.C.A. §§ 5103, 
5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1999).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. § 4.2 (1999).  

This appeal being from the initial rating assigned to a 
disability upon awarding service connection, the entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).  Such staged ratings are 
not subject to the provisions of 38 C.F.R. § 3.105(e), which 
generally requires notice and a delay in implementation when 
there is proposed a reduction in evaluation that would result 
in reduction of compensation benefits being paid.  Fenderson, 
12 Vet. App. at 126.  

The RO did not explicitly consider staged ratings.  Before 
the Board may consider a staged rating of the appellant's 
disability, it must be determined that there is no prejudice 
to the appellant to do so without remand to the RO for that 
purpose.  Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  The 
RO has, however, considered all the evidence of the record at 
each stage of the proceedings on appeal.  It has addressed 
the appropriate regulations.  As the regulations and rating 
criteria to be applied are the same, the Board finds no 
prejudice to the appellant in considering the issue as one of 
entitlement to a higher rating on appeal from the initial 
grant of service connection.

The RO, in effect, considered whether the facts showed that 
the veteran was entitled to a higher disability rating for 
these conditions for any period of time since his original 
claim.  The appellant has been provided appropriate notice of 
the pertinent laws and regulations and has had his claim of 
disagreement with the original ratings properly considered 
based on all the evidence of record.   In the particular 
circumstances of this case, the Board sees no prejudice to 
the veteran in recharacterizing the issue on appeal to 
properly reflect his disagreement with the initial disability 
evaluation assigned.  It would be pointless to remand the 
veteran's claim in order to instruct the RO to issue a SSOC 
that correctly identified the issue on appeal.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

An evaluation of the level of the disability includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. § 4.10 (1999).

A.  Dermatological Condition of the Torso

The veteran's skin condition of the back, shoulders, and 
chest has been rated as noncompensable pursuant to 38 C.F.R. 
Part 4, Diagnostic Code 7806 (1999).  Diagnostic Code 7806 
provides for a noncompensable evaluation if there is slight 
exfoliation, exudation or itching, if on a nonexposed surface 
or a small area.  38 C.F.R. Part 4 (1999).  A 10 percent 
evaluation is assigned if there is exfoliation, exudation or 
itching involving an exposed surface or an extensive area.  A 
30 percent evaluation is warranted if there is constant 
itching or exudation, extensive lesions, or marked 
disfigurement.

Exfoliation is defined as "a falling off in scales or 
layers."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 594 (27th ed. 
1988).  Exudation is defined as "the escape of fluid, cells, 
and cellular debris from blood vessels and their deposition 
in or on the tissues, usually as the result of 
inflammation."  DORLAND'S at 600. 

The area affected by the skin condition has been the 
buttocks, back, chest, and shoulders.  The face, neck, arms, 
and hands, when examined, have not been shown to be affected.  
Although the rating criteria does not specify what is 
considered an "extensive area", the Board is of the opinion 
that a rash that covers part of the upper back, chest, and 
shoulders is not a small area, but an extensive one.  
Moreover, the veteran has reported that he experiences 
intermittent itching along with pustules and bumps over the 
area. 

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  38 U.S.C.A. § 5107 (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The evidence in this case 
is at least in equipoise and therefore supports a 10 percent 
rating.  However, the findings do not support a rating higher 
than 10 percent, as the skin condition has not been described 
or otherwise shown to be of an exposed area, markedly 
disfiguring, or productive of constant itching or exudation 
or of extensive lesions.  In summary, the Board finds that 
the service-connected skin condition most closely 
approximates the 10 percent rating pursuant to 38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 
4.10, Diagnostic Code 7806 (1999).

B.  Bilateral Foot Condition

When initially rated, the veteran's bilateral foot 
disability, to include calluses, was rated pursuant to the 
rating criteria found at 38 C.F.R. Part 4, Diagnostic Code 
7817 (1999), analogous to dermatitis exfoliativa.  This 
diagnostic code provides that dermatitis exfoliativa will be 
rated as eczema under 38 C.F.R. Part 4, Diagnostic Code 7806 
(1999).  When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999).

The rating criteria for Diagnostic Code 7806 have been set 
out above.  The veteran's bilateral foot condition warrants 
no more than a noncompensable evaluation under those 
criteria.  While there has been evidence of exfoliation 
(scaling), it is not on an exposed surface or an extensive 
area.  It was noted on examination in May 1994 to be over the 
soles of both feet.  However, on examination in January 1998, 
no scaling or exfoliation was noted.  There have not been 
complaints of or observation of exudation or itching.  
Accordingly, under the criteria of Diagnostic Code 7806, a 
compensable evaluation has not been warranted at any time 
since the original grant of service connection.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1991).  With respect to the veteran's service-
connected bilateral foot disability, there are additional 
rating criteria that should be considered.  In order to 
determine what criteria might be applicable, it is necessary 
to consider exactly what disabling foot conditions are 
encompassed within the veteran's rating.  The RO has termed 
the condition foot fungus/calluses.  However, in the original 
rating decision, the RO noted the veteran's hammertoe 
deformity of the second digit on the right.  Hammertoe 
deformities were also noted in service medical x-rays in 
November 1993 and by the VA examiner in January 1998.

Consideration is therefore given to whether other diagnostic 
criteria might be more appropriate or more beneficial to the 
veteran.  For instance, the veteran's calluses might be 
considered a benign new growth of the skin, Diagnostic Code 
7819.  This code requires rating as scars or as eczema.  The 
rating criteria for eczema have already been discussed and 
would not warrant a compensable evaluation.  The skin 
condition of the feet cannot be rated as a disfiguring scar 
or burn scar, but Diagnostic Code 7804 provides a 10 percent 
evaluation for scars that are tender or painful on objective 
demonstration.  The veteran has painful plantar calluses on 
the lateral and proximal aspects of both feet, as described 
on VA examination in January 1998.  Likewise, on examination 
in May 1994, the veteran's calluses were described as tender 
to touch and painful with manipulation.  It appears, 
therefore, that, since the original grant of service 
connection, the veteran's bilateral calluses have been tender 
or painful on objective demonstration.  The veteran noted 
some relief when the calluses are trimmed.  Accordingly, the 
evidence supports a grant of 10 percent, and no more, for 
tender or painful calluses.  

Consideration is also given to rating analogously to 
Diagnostic Code 7805, under which scars are evaluated 
according to limitation of function of the part affected.  
For guidance in applying this code, reference is made to the 
rating criteria for musculoskeletal problems of the feet.  
Acquired flat foot is evaluated under Diagnostic Code 5276.  
The veteran does not have this condition, but the Board 
refers to it because the criteria are instructive of the 
level of disability associated with the veteran's foot 
symptoms.  Where symptoms are mild and relieved by a built-up 
shoe or arch support, a noncompensable evaluation is 
appropriate.  This is similar to the veteran's experience 
with his calluses, which are asymptomatic at rest and 
relieved when his calluses are trimmed.  Where there is pain 
on manipulation and use of the feet, inward bowing of the 
tendo achillis, and weight bearing line over or medial to the 
great toe, a 10 percent rating is for application, whether 
the condition is unilateral or bilateral.  Of these criteria, 
the veteran has only pain on manipulation and use, without 
the structural abnormalities associated with acquired flat 
foot.  It would be inappropriate to provide a separate rating 
by analogy to Diagnostic Code 5276, because these symptoms 
are the same ones compensated by analogy to Diagnostic Code 
7804.  Furthermore, application of this Diagnostic Code would 
result in no more than a 10 percent evaluation.

The veteran does not have weak foot or claw foot, so 
Diagnostic Codes 5277 and 5278 would not apply.  Diagnostic 
Code 5279 for metatarsalgia (i.e., pain and tenderness in the 
metatarsal region) provides a 10 percent evaluation whether 
unilateral or bilateral.  Thus a higher rating would not be 
applicable under this code, and a separate evaluation would 
constitute evaluating the same disability under different 
diagnoses, which is prohibited under 38 C.F.R. § 4.14.  
Hammertoes of all toes without claw foot is evaluated as 10 
percent disabling if unilateral under Diagnostic Code 5282.  
The veteran does not have hammertoes of all toes.  Neither 
does he have a foot injury to be evaluated under Diagnostic 
Code 5284.

The Board has considered whether the bilateral foot condition 
might warrant separate evaluations for each foot.  However, 
considering the diagnostic criteria under the codes for 
rating musculoskeletal disorders of the feet, it is clear 
that bilateral foot conditions manifested primarily by pain 
and tenderness, as under Diagnostic Codes 5276 and 5279, meet 
the criteria for no more than a 10 percent evaluation.

The veteran has pain on use of his feet, but he does not have 
any alteration of gait as a result of his service-connected 
foot conditions.

The preponderance of the evidence is against a rating higher 
than 10 percent for the veteran's bilateral foot 
fungus/calluses.

C.  Respiratory Condition

The veteran's service-connected obstructive pulmonary disease 
has been rated by analogy to bronchitis per 38 C.F.R. § 4.97, 
Diagnostic Code 6600.  When a veteran has been diagnosed as 
having a specific condition and the diagnosed condition is 
not listed in the Schedule for Rating Disabilities, the 
diagnosed condition will be evaluated by analogy to a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (1999).  

When the veteran was originally awarded service connection, 
the rating criteria at 38 C.F.R. Part 4, Diagnostic Code 6600 
(1995), required moderate chronic bronchitis with 
considerable night or morning cough, slight dyspnea on 
exercise, and scattered bilateral rales for a disability 
rating of 10 percent.  In order to warrant a 30 percent 
disability rating, there would need to be moderately severe 
chronic bronchitis with persistent cough at intervals 
throughout the day, considerable expectoration, considerable 
dyspnea on exercise, rales throughout the chest, and 
beginning chronic airway obstruction. 

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (1996), including the rating criteria for evaluating 
respiratory diseases.  This amendment to the Schedule became 
effective October 7, 1996.  See 61 Fed. Reg. 46720 through 
46731 (September 5, 1996).  The amended regulations in 38 
C.F.R. § 4.97 established more objective, unambiguous 
criteria for rating respiratory disorders.  61 Fed. Reg. 
46720 through 46722 (September 5, 1996).  The amended formula 
removed such subjective descriptors as mild, moderate, and 
severe, and provided rating criteria based, at least in part, 
on the results of pulmonary function tests.  Id.  The 
supplementary information published with the amended rating 
criteria indicate that the American Lung Association/American 
Thoracic Society Component Committee on Disability Criteria 
recommends testing for pulmonary function after optimum 
therapy.  Id., 46723.  The notes indicate that the results of 
such tests, i.e., after bronchodilator, reflect the best 
possible functioning of an individual and are the figures 
used as the standard basis of comparison of pulmonary 
function.

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  However, where the amended regulations 
expressly provide an effective date and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
1991) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).  Therefore, the Board must evaluate 
the veteran's claim for an increased rating from the 
effective date of the new criteria under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations in order to ascertain which version is 
most favorable to the veteran, if indeed one is more 
favorable than the other.

Although the new regulations were not in effect when the 
February 1995 rating decision was made, the RO considered the 
new regulations in a subsequent decision.  A supplemental 
statement of the case of June 1999 adjudicated the 
appropriate disability rating for the veteran's service-
connected lung disability under the old and the new 
regulations and included the new regulations.  Therefore, the 
veteran was given notice of the new regulations, and his 
representative had an opportunity to submit evidence and 
argument related to the new regulations.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Under the new criteria, a 10 percent disability rating is 
warranted for chronic bronchitis for "FEV-1 of 71 to 80 
percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) of 66 to 80 percent 
predicted."  38 C.F.R. Part 4, Diagnostic Code 6600 (1999).  
A 30 percent disability rating is warranted for chronic 
bronchitis for "FEV-1 of 56 to 70 percent predicted, or; 
FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) of 56 to 65 
percent predicted."  Id.

Under the old rating criteria, the veteran has not at any 
time since the original grant of service connection met the 
criteria for a compensable evaluation.  In 1994, his lungs 
were clinically without evidence of any abnormality.  
Obstructive disease was diagnosed on pulmonary function tests 
that did not include testing after bronchodilator therapy.  
There is no evidence that the veteran receives ongoing 
treatment for a lung disorder.  There is no evidence of night 
cough or morning cough.  There is no evidence of slight 
dyspnea on exercise.  The examinations have been negative for 
objective evidence of lung disease, such as scattered 
bilateral rales.

Accordingly, the preponderance of the evidence is against a 
compensable evaluation under the old criteria.

From the effective date of the new criteria, the only 
evidence is the VA examination and pulmonary function tests 
in January 1998.  At this time, pulmonary function tests were 
within normal limits after bronchodilation.  The examiner 
determined that no obstructive disease was indicated by the 
FEV1/FVC ratio.  The diagnosis was "history of bronchitis."  
The medical evidence at this point does not even reflect that 
the veteran has a current obstructive disability of the 
lungs, and a compensable evaluation is certainly not 
indicated where the disability for which service connection 
was granted is not shown.  The veteran has reported no 
ongoing treatment for this condition, and he has been 
clinically normal, without adventitious breath sounds, 
rhonchi or rales, on examination.

Accordingly, the preponderance of the evidence is against a 
compensable evaluation for obstructive lung disease at any 
time since the original grant of service connection.


D.  Low Back Pain

The veteran's service-connected chronic lumbosacral strain 
has been evaluated as noncompensable pursuant to Diagnostic 
Code 5295.  38 C.F.R. Part 4 (1999).  The Board here notes 
that, on the most recent rating sheet, the RO has coded this 
disability as Diagnostic Code 5285.  That appears to be a 
typographical error rather than a change in diagnosis, as 
Diagnostic Code 5285 applies to residuals of a fractured 
vertebra, and there is no evidence of record that the veteran 
now or at any time has suffered a fractured vertebra, nor has 
service connection for such a condition been claimed, 
discussed, or evaluated.

Under Diagnostic Code 5295, lumbosacral strain, a 
noncompensable evaluation will be assigned when there are 
only slight subjective symptoms.  A 10 percent evaluation 
requires characteristic pain on motion.  A 20 percent 
evaluation requires muscle spasm on extreme forward bending 
and unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.  

Evaluating the veteran's back disorder presents a challenge.  
His medical records are clear that he has had periodic 
complaints of low back pain throughout service, with 
clinically normal examinations and negative x-rays.  His 
diagnoses have consistently been for strain, low back pain, 
paravertebral muscle spasm, or mechanical low back pain.  
Aside from the diagnosis of strain, these "diagnoses" are 
primarily descriptors of symptoms.

Following service, the veteran had a clinically normal 
examination in May 1994.  There was no back pain, no 
tenderness, no muscle spasm, normal posture, and full range 
of motion.  The only finding was that the veteran appeared to 
have lower back pain with left and right rotation.  The 
veteran reported that he had the pain daily, worse in the 
morning, but that it improved with stretching exercises and 
analgesics, and that it did not interfere with his daily 
activities.  He could identify no precipitating activities.  
His x-rays were read as showing minimal L5-S1 disc space 
narrowing.  The diagnosis was low back pain, which is a 
symptom, rather than an identifiable clinical diagnosis.  
Service connection was granted for low back pain/strain.  
Slight subjective symptoms only warrant a noncompensable 
evaluation.  However, the examiner stated that the veteran 
appeared to have pain with rotation, although not with other 
ranges of motion.  In stating that the veteran appeared to 
have pain, it is presumed that the examiner noted objective 
indications of such pain.  Accordingly, giving the benefit of 
any doubt to the claimant, the evidence is at least in 
equipoise as to whether the low back pain/strain more closely 
approximates the criteria for a 10 percent rating, and the 
Board finds that a 10 percent rating was warranted under 
Diagnostic Code 5295 in 1994.

However, the veteran did not exhibit any of the 
characteristics required for a higher evaluation.  He had no 
muscle spasm on extreme forward bending or unilateral loss of 
lateral spine motion when standing required for a 20 percent 
evaluation.

At the time of his examination in February 1998, the veteran 
reported a slightly different history, saying that he noticed 
pain at night, rather than in the morning, and that pain 
seems to be worse in winter than in summer and may be 
precipitated by bending over to lift.  He reported occasional 
use of an analgesic and very occasional radiation of pain to 
the right lower extremity.  He also reported that he 
sometimes had problems with daily activities because of back 
pain.  Once again, his clinical evaluation was entirely 
normal, with no tenderness, no spasm, no postural 
abnormalities, no fixed deformities, no neurologic 
abnormalities, and full range of motion, with only very 
minimal pain associated with rotation.  On this examination, 
degenerative disc disease of the lumbar spine was noted, and 
functional loss due to pain was said to be mild.

In applying the diagnostic criteria to the results of this 
examination, the veteran's low back pain/strain must still be 
characterized as mild.  He had no functional limitation on 
examination, and only very minimal pain on rotation.  The 
examiner assessed that any functional loss that would be 
attributable to pain (presumably pain on use or during flare-
ups, as there was no functional loss at the time of the 
examination) would be mild.  Accordingly, the preponderance 
of the evidence is against a higher evaluation than 10 
percent under Diagnostic Code 5295 at the time of the most 
recent VA examination in February 1998.

The evidence of the April 1996 treatment for an acute episode 
of low back pain of three to four days' duration supports the 
award of 10 percent, and no more, for his back disorder.  It 
reflects that back pain had flared up on lifting, and that he 
was advised to lift no more than 10 pounds.  He had no 
sensory or motor disturbances, and no deformity of the spine.  
He did have muscle tenderness.  The limitation imposed was 
mild, and apparently resolving quickly, as he reported 
originally having radiating pain, but had not had any since 
two days before.

Accordingly, this evidence indicates that the veteran's low 
back pain does occasionally flare up and require treatment, 
and it supports the award of a 10 percent rating under 
Diagnostic Code 5295.

Consideration is also given to other potentially applicable 
diagnostic codes.

Diagnostic Code 5292 applies to limitation of motion.  This 
code provides for a ten percent evaluation when there is 
slight limitation of motion of the lumbar segment of the 
spine.  Where there is moderate limitation of motion, a 20 
percent evaluation will be assigned.  A 40 percent evaluation 
requires severe limitation of motion.  A separate evaluation 
would not be appropriate under this code, as Diagnostic Code 
5295 contemplates limitation of motion.  A higher evaluation 
under Diagnostic Code 5292 would not be warranted, as the 
veteran's lumbar spine has never been clinically evaluated to 
impose any limitation of motion, although minimal pain with 
one type of motion has been noted.  Even assuming slight 
limitation of motion on flare-ups, such limitation is already 
contemplated in the 10 percent evaluation under Diagnostic 
Code 5295.

Intervertebral disc syndrome would be evaluated under 
Diagnostic Code 5293.  The veteran does have disc space 
narrowing on x-ray and has been diagnosed to have 
degenerative disc disease of the lumbar spine.  This 
particular condition has not been adjudicated to be service 
connected by the RO on either a direct or secondary basis.  
However, the Board will consider whether evaluation under 
this code would be beneficial to the veteran, without 
deciding the question of whether the condition is service 
connected.  Pursuant to this regulation, intervertebral disc 
syndrome will be rated as 60 percent disabling when it is 
pronounced; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief.  If the intervertebral disc syndrome is severe, along 
with recurring attacks with intermittent relief, a 40 percent 
rating will be awarded.  A 20 percent evaluation will be 
assigned when there are recurring attacks and the syndrome is 
considered moderate.  A 10 percent evaluation is given when 
the condition is classified as mild.  A noncompensable 
evaluation is given for postoperative, cured intervertebral 
disc syndrome.

The veteran has not, at any time since the original grant of 
service connection, exhibited any clinical signs of any 
neurological impairment or findings associated with his back 
disorder.  He does have minimal disc space narrowing, but it 
is not shown to result in any disability or limitation of 
function associated with it.  Accordingly, no more than a ten 
percent evaluation might be applied under this code.

When evaluating a service-connected disability involving a 
joint rated on limitation of motion, adequate consideration 
must be given to whether the rating addresses functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The Court in DeLuca held that Diagnostic Codes 
pertaining to range of motion do not subsume 38 C.F.R. § 4.40 
and § 4.45, and that the rule against pyramiding set forth in 
38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  

In granting the veteran a 10 percent evaluation for his low 
back disorder, the Board is doing so based on the assessment 
of the VA examiner, backed up by the veteran's April 1996 
treatment record, that shows some very minimal functional 
loss occurs with pain on flare-up of the condition.  This 
reflects the additional functional loss as required by 38 
C.F.R. §§ 4.40 and 4.45 and the Court in DeLuca.  On VA 
examinations, there have been no functional limitations, 
negative clinical findings, and only very mild pain in one 
range of motion, rotation.  The 10 percent evaluation 
reflects that there are occasions when the back disorder does 
impose some limitations.

In deciding whether an increased evaluation is warranted, it 
must be determined whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In granting a 10 percent 
evaluation, and no more, for the veteran's low back 
pain/strain, the Board finds the evidence at least in 
equipoise as to whether the criteria for a 10 percent 
evaluation are met, but that it preponderates against 
awarding any evaluation higher than 10 percent.

E.  Applicability of 38 C.F.R. § 3.324

Whenever a veteran suffers from multiple noncompensable 
service-connected disabilities, a 10 percent disability 
rating may be assigned if the service-connected disabilities 
are of such character as to clearly interfere with normal 
employability.  38 C.F.R. § 3.324 (1999).  

In light of the above determinations that awarded a 
compensable evaluations for the veteran's 
conditions/disabilities of the skin, lower back, and feet, 
the veteran's claim for entitlement to benefits to a 
compensable evaluation under 38 C.F.R. § 3.324 (1999) is now 
considered moot, and that issue is dismissed.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).



ORDER

1.  An evaluation of 10 percent for a dermatological 
condition of the back and chest is granted, subject to the 
regulations governing the disbursement of monetary benefits.

2.  An evaluation of 10 percent for a bilateral foot 
condition, to include calluses of the feet, is granted, 
subject to the regulations governing the disbursement of 
monetary benefits.

3.  A compensable evaluation for obstructive pulmonary 
disease is denied.

4.  An evaluation of 10 percent for a lower back disability 
is granted, subject to the regulations governing the 
disbursement of monetary benefits.

5.  The claim of entitlement to a compensable rating for 
multiple noncompensable service-connected disabilities under 
38 C.F.R. § 3.324 is dismissed.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 


